DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al (US PAT 8913767, hereinafter Onishi). 
Regarding Claim 1, Onishi discloses a hybrid actuator (e.g. a hybrid-electroacoustic transducer 202), (see at least the abstract) comprising: a housing (e.g. a frame 25) for defining an external appearance (see figure 3); a stator (e.g. formed by magnetic circuit 20: yoke 24a, permanent magnet 24b, pole piece 24c and coil 23), and a vibrator (e.g. a vibration film 21) arranged in the housing (see figure 3), the vibrator configured to vibrate due to a mutual electromagnetic force with the stator (e.g. movement of voice coil 23 due to electromagnetic filed excitation causes film 21 to vibrate), an elastic member configured to elastically support the vibrator relative to the housing (e.g. an elastic member is interposed between the vibration film 21 and the frame 25), (see figure 9); and a piezoelectric element (e.g. a piezoelectric element 50) attached to one surface of the housing (e.g. vibration film 21 attached to frame 25 is formed with a piezoelectric material 50), (see Onishi, column 5 lines 18-67, column 8 lines 33-50, figures 3-4, 9). Although, the embodiment of figures 3-4 does not explicitly show a vibrator separate from the piezoelectric film 21. However, the embodiment of figure 13 teaches a vibrator (e.g. a vibration member 53) separate from the piezoelectric material 50 (see column 8 lines 33-50 and figure 13). Thus, it would have been obvious to any artisan to incorporate a vibrator separate from the piezoelectric element in order to further improve the amplitude of acoustic output.

Regarding Claim 8, Onishi discloses a multimedia apparatus (e.g. a mobile phone, see figure 7) comprising: a hybrid actuator (e.g. a hybrid-electroacoustic transducer 202), (see at least the abstract) comprising: a housing (e.g. a frame 25) for defining an external appearance (see figure 3); a stator (e.g. formed by magnetic circuit 20: yoke 24a, permanent magnet 24b, pole piece 24c and coil 23), and a vibrator (e.g. a vibration film 21) arranged in the housing (see figure 3), the vibrator configured to vibrate due to a mutual electromagnetic force with the an elastic member configured to elastically support the vibrator relative to the housing (e.g. an elastic member is interposed between the vibration film 21 and the frame 25), (see figure 9); and a piezoelectric element (e.g. a piezoelectric element 50) attached to one surface of the housing (e.g. vibration film 21 attached to frame 25 is formed with a piezoelectric material 50), (see Onishi, column 5 lines 18-67, column 8 lines 33-50, figures 3-4, 9). Although, the embodiment of figures 3-4 does not explicitly show a vibrator separate from the piezoelectric film 21. However, the embodiment of figure 13 teaches a vibrator (e.g. a vibration member 53) separate from the piezoelectric material 50 (see column 8 lines 33-50 and figure 13). Thus, it would have been obvious to any artisan to incorporate a vibrator separate from the piezoelectric element in order to further improve the amplitude of acoustic output.
More so, Onishi further teaches a display panel and a frame (e.g. a display and housing of mobile phone 301), (see figure 7), wherein the hybrid actuator is coupled to the display panel or the frame to vibrate the whole multimedia apparatus to generate sound (e.g. the transducer 202 is applied to the mobile phone 301), (see Onishi, column 9 lines 1-17 and figure 7).

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi as applied to claim 1 above, and further in view of Scheveiw et al (US PUB 20150010176, hereinafter Scheveiw).
Regarding Claim 2, Onishi discloses the hybrid actuator of claim 1, but does not explicitly disclose wherein the vibrator is configured to reproduce low-frequency and mid-frequency sounds, and wherein the piezoelectric element is configured to reproduce mid-frequency and high-frequency sounds.
However, Scheveiw in the same field of endeavor teaches that it is well known in the art to configure a hybrid actuator such that the vibrator reproduces low-frequency and mid-frequency sounds, and wherein the piezoelectric element reproduces mid-frequency and high-frequency 

Regarding Claim 3, Onishi as modified by Scheveiw discloses the hybrid actuator of claim 2, wherein the vibrator is configured to vibrate at a frequency of 50 to 300 Hz to generate a sensible vibration signal (see Scheveiw, [0018]).

Regarding Claim 4, Onishi as modified by Scheveiw discloses the hybrid actuator of claim 1, wherein the elastic member is arranged between one surface of the housing and the vibrator (vibration member 53), and wherein the piezoelectric element (piezoelectric element 50) is arranged on a surface of the housing on which the elastic member is not arranged (see Onishi, figures 9 and 13).

Regarding Claim 5, Onishi as modified by Scheveiw discloses the hybrid actuator of claim 4, wherein the piezoelectric element is arranged on an inner surface of the housing (see Onishi, figures 3 and 4).

Regarding Claim 6, Onishi as modified by Scheveiw discloses the hybrid actuator of claim 4, but fails to explicitly disclose wherein the piezoelectric element is arranged on an outer surface of the housing. However, it would be obvious to arrange the piezoelectric element on an outer surface of the housing if such is desired, since it has been held that rearrangement of parts is In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)), (see MPEP 2144.04 VI C). 

Regarding Claim 7, Onishi as modified by Scheveiw discloses the hybrid actuator of claim 1, further comprising two or more terminals configured to transfer a signal (e.g. signals 132 and 134) from the outside to the hybrid actuator (see Scheveiw, figure 1).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi as applied to claim 8 above, and further in view of Sato et al (US PUB 20110141046, hereinafter Sato).
Regarding Claim 9, Onishi discloses the multimedia apparatus of claim 8, but fails to explicitly disclose wherein the hybrid actuator is configured such that the surface to which the piezoelectric element is attached is brought into contact with the display panel or the frame.
However, Sato in the same field of endeavor teaches that it is well known in the art to position the surface to which a piezoelectric element (e.g. piezoelectric actuator 303) is attached in contact with a display panel (e.g. display panel 301) as demonstrated in [0047]-[0048] and figure 6.  Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to place the piezoelectric element in direct contact with the display as taught by Sato in the teachings of Onishi so as to transmit the vibration of the piezoelectric element directly unto the display, and thereby further enhancing the amplitude of the high frequency sound output component.   

Regarding Claim 10, Onishi as modified by Sato discloses the multimedia apparatus of claim 8, wherein the hybrid actuator is configured such that a surface to which the piezoelectric element (piezoelectric element 203) is not arranged is brought into contact with the display 

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.